Dissenting Opinion by
Porter, J.:
The determination of the question raised by this appeal is dependent solely upon the construction of the covenants of a written contract. The lease, in its first paragraph, was for a definite term of one year, and the covenants fixing the rights of the parties in case the tenant continued to occupy the premises after the expiration of that term are contained in the seventh paragraph, which is as follows:
“Seventh — If the lessee shall continne in the occupation of the said demised premises after the expiration of the term hereby created, with the consent of the lessor, it shall be deemed a renewal of this lease, and all the covenants, terms and conditions herein contained for the term of another year and so on from year to year until the lease is terminated by either party hereto giving to the other not less than three months’ written notice for removal prior to the expiration of the then current term.”
The learned judge of the court below held that this covenant did not require the defendant to give three months’ notice of her intention to remove from the premises at the end of the second year and upon that ground entered judgment in favor of the defendant. This court *173now affirms that judgment, from which conclusion I am constrained to dissent.
The purpose of the introduction of a covenant that, when a tenant holds over or continues to occupy the premises after the expiration of a term certain, the contract shall continue in force for another year, and so on from year to year, was commented upon by Judge Sharswood, whose opinion was adopted by the Supreme Court in MacGregor v. Rawle, 57 Pa. 184. “It was meant for the benefit of the tenant, and to protect him from the operation of the rule established in Hemphill v. Flynn, 2 Barr 144, where it was held that if the tenant holds over after the expiration of a term certain, the landlord at his election, before receiving rent, can treat him as a trespasser or tenant, but it is not competent •for the tenant to elect himself to be a trespasser, to move out whenever he pleases, and pay rent only for the time he occupies.” It was there held that, under a lease containing such a covenant, the landlord was not required to give three months’ notice prior to the expiration of the term certain; that it was sufficient if he demanded possession on or before the day the term expired, but, in the absence of such demand, if the tenant continued in possession, he could not be turned out by the landlord until the end of a year, and then only on three months’ previous notice, “in other words, he became a tenant from year to year.” When the covenant merely provides that a tenant holding over shall hold for another year and so on from year to year, without saying anything about notice by the tenant of his intention to remove, the tenant is not required to give such notice, although, in such a case, th'e landlord must give.three months’ notice to quit, in case it has become a tenancy from year to year. When, however, the lease contains a covenant that if the lessee shall continue in the occupation of the premises after the expiration of the term certain, it shall be deemed a renewal of the lease for the term of another year and so on from year to year, until *174the lease is terminated by either party thereto giving to the other not less than three months’ notice for removal prior to the expiration of the then current term, the purpose of such a covenant is to put the landlord and the tenant on equal footing, with regard to notice, so that the former shall know a reasonable time before the end of the year whether he must seek another tenant, and the tenant shall know whether he must seek another habitation: Lane v. Nelson, 167 Pa. 602. That is the character of the covenant with which we are dealing in this-case. If this defendant had the right to abandon the premises without notice at the end of the second year, without rendering herself liable for the rent for the year following, then the plaintiff had the right to expel her from the premises at the end of that second year without giving her any previous notice.
This defendant did hold over, continue in the occupation of the premises, after the expiration of the term certain created by the lease, and such occupancy during that second year was subject to the covenant above quoted. If the provision of the covenant requiring each of the parties to give notice of an intention to terminate the tenan.cy at the end of the then current term did not apply to the first year during which she held over (the second of the tenancy), when was that provision to take effect? The purpose of the covenant was to define the rights of the parties in the event of a holding over after the term certain and the time during which it was to be effective was “for the term of another year and so on from year to year until the lease is terminated by either party hereto giving to the other not less than three months’ written notice for removal prior to the expiration of the then current term.” The words “and so on from year to year,” constitute a short mode of repeating the previous sentence indefinitely. Written out in full, the time during which the covenant was to be enforced, would be, and from and after the expiration of the second term hereby created, this lease shall be deemed to *175be renewed and in force for another year, and, again repeating the same language for a fourth, a fifth, and as many years as the parties chose to specify, each sentence of the kind being still a covenant absolute for another year. That it should be a covenant absolutely indefinite as to time was not, however, the intention of the parties, and so they added the condition of defeasance, “until the lease is terminated by either party hereto giving to the other not less than three months’ written notice for removal prior to the expiration of the then current term.” It is important to keep-in mind the purpose of the introduction of this covenant, that it was to fix the rights of the parties in the event of a holding over after the expiration of the term certain. It provided for another year and so on from year to year. The manifest intention was to provide for a general tenancy from year to year, subject to the covenants of the lease. The entire covenant is embraced in a single sentence. “Grammatically the condition of defeasance is applicable to all the prior clauses of the sentence, and there is nothing to indicate the intention of the parties to restrict such application” : Wilcox v. Montour Iron & Steel Co., 147 Pa. 540.
This case is, in my opinion, distinguishable from Ashhurst v. Phonograph Co., 166 Pa. 357. In that case the time during which the covenant was to be effective was thus defined by the lease:
“If the lessee shall hold over after the expiration of. the term hereby created, with the consent of the lessors, it shall be deemed and taken to be a renewal of this lease and all the terms, etc., herein contained, for the term of another year and so on, if the possession is still continued with like consent, after the expiration of this additional year, from year to year, unless either party shall give three months’, previous notice to the other of an intention to terminate the tenancy at the end of any year.”
*176The court held, in that ease, that the covenant requiring notice to be given of an intention to terminate the tenancy could not be applied to the first year of the holding over without ignoring the words contained in the covenant “after the expiration of this additional year,” and that to give effect to those words the requirement as to notice must be held to apply to the years subsequent' to that “additional year.” Those words were held to indicate the intention of the parties to restrict the application of the covenant, and there is no conflict between that decision and the language of Mr. Justice Mitchell, who spoke for the court in Wilcox v. Montour Iron & Steel Co., supra. There is nothing in the lease with which we are now dealing to indicate the intention of the parties to restrict the application of the covenant to any particular year or exempt from its operation any year during which the defendant occupied the premises after the expiration of the term certain. The conclusion of the court below cannot be sustained without reading into the covenant something which the parties did not put there. The defendant was, after the expiration of the term certain, a tenant from year to year, and under the covenants of her lease was required to give three months’ notice of her intention to terminate the tenancy at the end of any current year.
The judgment should, in my opinion, be reversed and the record remitted for further proceedings.
Head, J., concurs in this dissenting opinion.